Citation Nr: 0622761	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
1999, for the grant of service connection for cervical spine 
disability.

2.  Entitlement to an increased rating for status post 
fracture, cervical spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, and from May 1970 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and was remanded in December 2003.  


FINDINGS OF FACT

1.  The veteran filed a claim to reopen a previously denied 
and final claim of entitlement to service connection for a 
cervical spine disability on February 1, 1996.    

2.  The RO did not adjudicate the claim for service 
connection for a cervical spine disability until September 
1999, when it granted service connection for status post 
fracture, cervical spine.

3.  The record contains evidence that the veteran's cervical 
spine disability was in existence before the claim for 
service connection was filed on February 1, 1996.  

4.  Service-connected cervical spine disability is manifested 
by range of motion including forward flexion at 30 degrees or 
higher, and combined cervical range of motion of 230 degrees 
or higher.  

5.  Clinical evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
neurological deficit specifically associated with the 
service-connected disability; and other functional impairment 
are not demonstrated.   




CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 1, 1996, 
and no earlier, for the grant of service connection for 
cervical spine disability, are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an increased rating for cervical spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005), 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5285-5295 (1999-2003), 5235-5243 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran was involved in an in-service automobile accident 
in 1975.  He unsuccessfully sought service connection for 
cervical spine injury residuals incurred in that accident.  
See October 1975 (original) rating decision.  The Board 
confirmed denial of service connection in April 1989, 
essentially based on a finding that the record did not 
demonstrate manifestation of chronic cervical spine injury 
residuals in active duty, but rather, that the veteran had 
had an acute and transitory injury.  In November 1991, the RO 
notified the veteran that, unless new and material evidence 
is submitted, the cervical spine disability claim would 
remain denied.  

On February 1, 1996, the RO received numerous documents, 
including a statement dated January 23, 1996 from the veteran 
that began, "I am asking for a reopen my case of my neck and 
back."  The RO asked the veteran to provide additional items 
in two letters dated later in February 1996, and he responded 
in March 1996.  Although the RO issued a rating decision in 
April 1996, and provided notice of that decision to the 
veteran, the RO did not issue a rating decision concerning 
the claim for service connection for a neck disability until 
September 1999, when it granted service connection and an 
initial 10 percent rating for status post fracture, cervical 
spine.  


The September 1999 rating decision assigned an effective date 
of July 9, 1999 for the grant of service connection for the 
neck disability.  On July 9, 1999, the veteran had filed a 
statement seeking readjudication of his neck injury claim.  
The veteran initiated appeal on the issue of earlier 
effective date in his October 1999 notice of disagreement, 
and subsequently, perfected timely appeal thereon.    

In an October 2003 argument, the veteran's representative 
wrote that the veteran seeks an earlier effective date of 
January 3, 1996 based on a purported "request" made then.  
Elsewhere, the veteran wrote that he desires an earlier 
effective date beginning in June 1975.  See statements dated 
in October 1999.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless expressly provided otherwise, the effective date of an 
award, whether based on an original claim or a claim reopened 
after final adjudication, is "fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation states that the effective date of 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

First, with respect to the contention that the effective date 
should begin in 1975, the veteran seems to be stating that, 
because service connection eventually was granted in the 1999 
rating decision, the effective date should be made 
retroactive to 1975, when the accident occurred.  That is not 
permissible.  The RO denied service connection multiple times 
and the Board confirmed the denial in April 1989.  That Board 
decision is final, and an effective date pre-dating the Board 
decision cannot be assigned in the absence of a determination 
that prior denial was clearly and unmistakably erroneous.  
(The veteran did file a "clear and unmistakable error" 
(CUE) claim as to prior denial of service connection for 
cervical spine disability.  The RO denied the claim in a 
January 2002 rating decision.  Appeal was not taken on the 
determination as to no CUE.)      

As for the contention that the effective date should be 
January 3, 1996, when the veteran's "request" purportedly 
was made, the record does not reflect a statement or informal 
claim concerning a cervical spine disability dated on January 
3, 1996, or received on January 3, 1996.  Communication from 
the veteran or his representative dated most near January 3, 
1996, and specifically concerning cervical spine or neck 
disability, is the statement dated on January 23, 1996, and 
received by VA on February 1, 1996, discussed above.       

There is no dispute that the veteran was involved in an 
automobile accident during active duty, in 1975, and that VA 
has determined that service connection is warranted for 
present residuals of injury incurred therein.  Assignment of 
the effective date of the award of service connection is 
based on the date of the claim and the date entitlement 
arose; the effective date of the award is the later of these 
two dates.  

The Board concludes that an earlier effective date of 
February 1, 1996, for the grant of service connection for 
cervical spine injury residuals, is warranted.  That is so 
because clinical records dated in the 1990s -- before the 
February 1, 1996 claim was filed -- do reflect intermittent 
complaints of neck pain, and radiology results indicating 
spondylosis and osteophytosis in the cervical spine.  Thus, 
neck disability was present.  The report of the August 1999 
VA examination notes, in pertinent part, both decreased range 
of motion and pain, and a history of cervical fracture, 
status post motor vehicle accident; this refers to the 1975 
in-service motor vehicle accident and links the current neck 
disability to the in-service accident.  The later of the date 
of claim or the date entitlement arose is the date of the 
February 1, 1996 claim.  Thus, this is the appropriate 
effective date for the award of service connection for the 
neck disability.  

While it is true that the veteran filed a statement in July 
1999 raising the issue of service connection for cervical 
spine disability, no rating decision was issued thereon 
between February 1996 and July 1999.  Under the 
circumstances, the Board concludes that the February 1996 
filing is the claim to reopen, and that claim was pending 
until the RO's September 1999 rating decision.  

After the April 1989 Board decision, the veteran did attempt 
to reopen his claim for service connection for his neck 
injury in September 1991.  The RO informed him in December 
1991 that the Board's decision was final and that, in the 
absence of new and material evidence, his claim could not be 
reopened.  As new and material evidence was not furnished 
within one year of the December 1991 letter, the attempt to 
reopen the claim in September 1991 would be considered 
abandoned pursuant to 38 C.F.R. § 3.158(a).  

Also, between September 1991 and the claim received on 
February 1, 1996, the veteran did mention his neck in some 
statements received by VA, such as in a statement attached to 
a query from a member of Congress in October 1992, and in a 
VA Form 1-9 dated in November 1991.  These statements, 
however, do not indicate an intent to apply for benefits 
related to a neck disability or identify a benefit that is 
sought concerning a neck disability.  Consequently, the 
statements are not informal claims, as defined in 38 C.F.R. 
§ 3.155, for service connection for a neck disability.

II.  Increased Rating

This appeal arises from the RO's September 1999 grant of 
service connection for cervical spine disability and 
assignment of an initial 10 percent rating therefor.  Thus, 
this case falls within the parameters of Fenderson v. West, 
12 Vet. App. 119, 126 (2001), which involves a claim of 
entitlement to an increase in the initial rating assigned 
coincident to the grant of service connection, and the Board 
can assign "staged" ratings for various periods of time.  
Given the Board's assignment of an earlier effective date of 
February 1, 1996, for service connection, staged ratings, if 
the evidence so warrants, could be assigned from February 1, 
1996.  No compensable rating can be assigned before service 
connection is in effect.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).  See September 1999 
rating decision.  While appeal was pending, VA spine 
disability rating criteria were amended.  In such a 
situation, the Board should first determine whether 
application of the revised criteria would result in 
impermissible retroactivity, and ensure that such application 
does not extinguish any rights or benefits the claimant had 
prior to the revision.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
If the revised criteria are more favorable to the claimant, 
implementation of such criteria cannot be any earlier than 
the effective date of revision, as a matter of law.  38 
U.S.C.A. § 5110(g) (West 2002).  If the pre-amended criteria 
are more favorable, then VA can apply them, but only through 
the period up to the effective date of the revision.  Thus, 
the Board evaluates the disability in consideration of the 
various criteria promulgated during the appeal period, 
bearing in mind that it may apply those most favorable to the 
veteran up to the date of any revision.

Of the spine disability rating criteria in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (1999), the sole Code applicable 
to this case is 5290.  In particular, the record does not 
demonstrate vertebral fracture with cord involvement (5285), 
bony fixation or ankylosis (5286, 5287), or clinical finding 
of intervertebral disc syndrome (5293).  Diagnostic Code 5290 
permits 10, 20, and 30 percent ratings, respectively, for 
slight, moderate, or severe limitation of motion of the 
cervical spine.  While Diagnostic Code 5285 does evaluate 
fracture residuals without cord involvement, in such cases, 
the disability is evaluated based on actual functional 
impairment, or limited motion, as well as spasm, but spasm is 
encompassed under Diagnostic Code 5293 (intervertebral disc 
syndrome), not applicable here, and the RO's application of 
Diagnostic Code 5290 here has taken into consideration 
functional impairment.  That said, the regulatory revision 
effective September 23, 2002 (67 Fed. Reg. 54,345-54,349 
(2002)), which specifically affected Diagnostic Code 5293, 
too, is not applicable in this case.  It is also notable that 
the x-ray reports of record do not refer to demonstrable 
deformity of vertebral body due to fracture, which would 
warrant assignment of an additional 10 percent under the old 
Diagnostic Code 5285 criteria.   

Effective September 26, 2003 (68 Fed. Reg. 51,454-51,458 
(2003)), spine disability rating criteria were revised again, 
and are as codified in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  Other than in a case where intervertebral 
disc syndrome is involved, in which case clinical evidence of 
whether or not the veteran has incapacitating episodes as a 
result of service-connected disability would be the key 
determinative factor (see current Diagnostic Code 5243), the 
new criteria, in essence, evaluate spinal disability based on 
limitation of motion as measured in degrees in relation to 
normal range of motion for the spinal area affected 
(cervical, thoracolumbar), and as well, require evaluation 
based on neurological deficit associated with the spinal 
disability.     

As for evaluation based on limitation of motion, the rating 
criteria in effect before September 2003 did not contain 
defined standards of limitation of motion.  To aid in 
evaluation of the extent of severity based upon limited 
motion (slight, moderate, or severe; see old Diagnostic Code 
5290), the Board has considered 38 C.F.R. 
§ 4.71a (2005), Plate V diagrams of normal range of motion.  
For the cervical spine, normal forward flexion/backward 
extension is from 0-45 degrees; right/left lateral flexion is 
from 0-45 degrees; and right left rotation is from 0-80 
degrees.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005), Note (2).  That said, the new criteria assign a 
20 percent rating if forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees (combined range of motion is the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation; the normal 
combined range for the cervical spine is 340 degrees); or 
there is evidence of muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

Also, the new spine disability rating criteria specify that 
any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately from orthopedic manifestations, under an 
appropriate Diagnostic Code.  38 C.F.R. § 4.71a (2005), Note 
(1).  

Clinical evidence dated within approximately the past decade 
documents cervical range of motion measurements that do not 
support a rating higher than 10 percent, whether from July 
1999 (effective date assigned by the RO), or from February 
1996 (effective date for service connection as assigned by 
the Board herein).  An August 1999 VA examination yielded 
extension to 45 degrees (fully normal), flexion to 30 
degrees, lateral flexion to 25 and 30 degrees (left, right), 
and rotation to 50 degrees (left and right), for a combined 
range of 230 degrees.  Dr. Salzer (private physician) said in 
August 2000 that the veteran has mild restrictive motion 
particularly in extension, good rotation, and slight loss of 
lateral bending, left and right, by about 10 degrees, but did 
not provide more precise measurements than as stated here.  
The October 2000 VA examination report documents full forward 
flexion, extension to 20 degrees, lateral flexion to 30 
degrees, left and right, and rotation to 45 and 60 degrees, 
left and right, for a combined range of 230 degrees.  Most 
recently, during the May 2002 examination, the veteran had 
full flexion and extension to 45 degrees, lateral bending to 
40 degrees, left and right, and rotation to 65-70 degrees, 
left and right.  These findings reflect 300-310 degrees 
combined.          

While the above measurements do show some decrease in 
cervical range of motion, the decrease in range of motion is 
not severe enough to merit a 20 percent rating under new 
criteria.  A 20 percent rating requires forward flexion 
greater than 15 degrees but not greater than 30 degrees; the 
veteran consistently demonstrated forward flexion to 30 
degrees or higher.  The combined range of motion is 
significantly higher than 170 degrees, and thus, a 20 percent 
rating cannot be assigned on that basis.  Nor do the medical 
records document objective evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Given such findings, the Board is not 
inclined to conclude that more than "slight" limitation of 
motion is manifested when old Diagnostic Code 5290 is 
considered.  

No treatment record or examination report, private or VA, 
documents sensory deficit or neurological impairment, to 
include problems like bowel or bladder impairment, 
specifically deemed to be associated with the cervical spine 
disability.  As such, a more favorable evaluation is not 
warranted on that basis under current spine rating criteria.  
Nor would such negative evidence support a more favorable 
evaluation under pre-amended Diagnostic Code 5293 
(intervertebral disc syndrome), to the extent that that the 
2002 and 2003 revisions required consideration of evidence of 
neurological deficit and incapacitating episodes, not 
demonstrated in the record.   

Moreover, the most recent VA examination report, dated in May 
2002, reflects a diagnosis of "status post cervical spine 
fracture by history without significant abnormalities on 
recent X-ray."  The record elsewhere does not include a 
doctor's determination that, to the extent some degenerative 
changes are present in the cervical spine, they are the 
product of the 1975 accident.  Based on such negative 
evidence, the Board does not find basis to evaluate this 
claim separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003/5010 (degenerative and traumatic arthritis).  Moreover, 
evaluation of arthritis, if found to be clinically associated 
with the service-connected disability, is essentially based 
on limitation of motion caused thereby.  Here, the veteran's 
disability is rated under a Code specific to limitation of 
motion, and, consistent with Fenderson, the Board has 
considered the various range of motion findings obtained 
since the effective date of service connection.        

Finally, with lack of objective evidence supporting a higher 
evaluation based on limitation of motion, or on neurological 
deficit or arthritic changes, or other clinical evidence of 
functional loss due to, e.g., pain on movement, weakness, 
lack of coordination, or excess fatigability, the Board does 
not find basis for a more favorable evaluation under other 
law and regulations.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. 
Brown, 10 Vet. App. 80 (1997) (functional loss due to pain 
must be supported by pathology and visible behavior).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher rating, and 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005). 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal of the September 1999 rating decision was perfected 
before enactment of the law requiring the notice described 
above.  In such a case, VA cannot be deemed to have failed to 
provide such a notice where no such notice was required.  As 
the Pelegrini Court recognized, 18 Vet. App. at 120, in such 
a case, the veteran is entitled to content-complying notice 
during the appeal, which was provided here.  

In letters dated in May and July 2004, VA advised the veteran 
that, if he identifies the sources of evidence concerning his 
claim, including clinical evidence of worsened cervical spine 
disability, then VA would assist him in obtaining it, but 
that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  Notice of the 
"fourth element" was met with an explicit statement in the 
July 2004 letter that the veteran should send any pertinent 
evidence he has, and with the citation of 38 C.F.R. § 3.159, 
from which the element is derived, in SSOCs issued in 2005.  
Pertinent spine rating criteria and reasons why a higher 
rating is not assigned are found in the rating decision, 
Statement of the Case (SOC), and multiple Supplemental SOCs 
(SSOCs).  

Also, with a denial of the increased rating claim, there is 
no prejudice as to any lack of notice on how effective dates 
are assigned in increased or staged ratings.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

With respect to the earlier effective date claim, VA 
compliance with notice provisions does not appear to be an 
issue given the Board's grant of the claim.  Nonetheless, it 
is noted that, again, no notice on the issue of service 
connection for cervical spine disability was required before 
issuance of the rating decision giving rise to this appeal, 
and after the veteran raised the effective date issue in his 
October 1999 notice of disagreement, VA notified him of the 
regulation governing effective dates in the March 2000 SOC.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes prior claim adjudication history, VA 
and private clinical records, Social Security Administration 
records, the veteran's written statements, and VA medical 
examination findings appropriate to this claim.  Despite 
appropriate notice during appeal, the veteran has not 
identified sources of pertinent, missing evidence.    

In addition, the record reflects that VA scheduled the 
veteran for a medical examination to be performed, apparently 
in mid-2004.  The veteran was told in the Board's 2003 remand 
order, which included instructions to schedule a VA medical 
examination, that failure to appear for such examination, 
without good cause, could result in adverse consequences.  He 
was told in a July 2004 letter that specific information 
about the schedule would be forthcoming, that he must 
communicate with the medical facility itself if he needs to 
reschedule the examination, and, again, that the failure to 
appear without good cause could result in adverse 
consequences.  The veteran has not stated that he did not 
receive notice of a scheduled VA medical examination.  He has 
not communicated to VA reasons why he did not appear for the 
examination, nor does the record show he attempted to 
reschedule the examination.  The veteran was told, by an 
August 2004 letter, that he has another opportunity to 
reschedule the examination despite his having failed to 
appear if he responds in writing.  The record does not show 
evidence of return communication from him or a 
representative.  Therefore, the Board is not inclined to find 
that the record is incomplete, or that VA did not fulfill its 
duty to assists with respect to the provision of another VA 
examination as directed in the Board's remand order.  The 
Board acknowledges that VA's examination scheduling request 
did state that a copy of the examination notice is to be 
provided if the veteran fails to appear, and that no such 
copy is of record, as was noted by the veteran's 
representative in recent argument.  However, with ample 
notice as to consequences of failure to appear without good 
cause, and no evidence or argument as to defective notice of 
the examination, and lack of response to the August 2004 
letter, the Board does not conclude that there is a 
procedural due process defect.         


ORDER

An earlier effective date of February 1, 1996, for the grant 
of service connection for cervical spine disability, is 
granted.  

An increased rating for cervical spine disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


